t c memo united_states tax_court william c witzel and gene e witzel petitioners v commissioner of internal revenue respondent docket no filed date wayne a cooper for petitioners john walsh for respondent memorandum opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax after concessions ’ the sole issue for decision is whether discharge_of_indebtedness cod income excluded under sec_108 from the gross_income of an s_corporation passes through to the shareholder of the s_corporation as an item_of_income under sec_1366 a and consequently increases the basis of the shareholder's stock in the s_corporation under sec_1367 the parties submitted this case fully stipulated rule the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time they filed the petition petitioners resided in sandwich illinois background at all relevant times petitioner’ was the sole shareholder of water products co of illinois inc water products an s_corporation in water products declared bankruptcy under chapter of the bankruptcy code in water products realized cod income under sec_61l a in the amount of dollar_figure as a result of its ' petitioners concede that respondent's adjustments to their itemized_deductions deduction for exemptions and alternative_minimum_tax are correct if the court concludes petitioners are not entitled to increase the basis in their s_corporation stock all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure references to petitioner are to william c witzel bankruptcy water products excluded the cod income from its gross_income in petitioner had suspended losses under sec_1366 from water products in the amount of dollar_figure anda zero basis in his water products stock before considering the effect of the excluded cod income for petitioners filed a joint federal_income_tax return on the return petitioners increased the basis in the water products stock by the amount of the excluded cod income dollar_figure as a result of the increased basis in petitioners deducted suspended losses of dollar_figure discussion petitioners argue that they were entitled to increase their basis in water products stock by their share of the excluded cod income in 110_tc_114 we held that cod income excluded by sec_108 did not pass through to an s_corporation shareholder under sec_1366 a therefore the s_corporation shareholder could not increase his basis in the stock under sec_1367 a petitioners do not distinguish this case from nelson petitioners however contend that in nelson we failed to consider the following legal issues the reduction of tax_attributes dictated by sec_108 is an alternative to taxation and does not mean that excluded cod income is not tax- exempt congress' intent to treat all shareholders in s_corporations similarly under sec_108 and the dissimilarity in treatment between sec_103 exclusion of state bond interest from gross_income and sec_108 we disagree with petitioners in nelson we addressed all of these arguments in detail nelson v commissioner supra pincite we shall follow our recent court-reviewed opinion we therefore conclude that petitioners may not increase their basis in the stock by the amount of the excluded cod income to reflect the foregoing decision will be entered for respondent
